             Case 3:19-cv-00213-JCS Document 40 Filed 06/08/20 Page 1 of 1




1

2                         UNITED STATES DISTRICT COURT
3                       NORTHERN DISTRICT OF CALIFORNIA
4
                                                      Case No.
5    LARISSA GESMUNDO,                           )
6
                                                 )
           Plaintiff,                            )     3:19-cv-00213-JCS
7                                                )
8                 vs.                            )
                                                 )      (PROPOSED) ORDER
9
     CITIBANK, N.A.; and DOES 1-10,              )
10   inclusive,                                  )
                                                 )
11
     Defendant.                                  )
12                                               )
13

14         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
15
     the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18                                                    8th day of June 2020
                                          Dated this:______________________
19

20

21

22

23                                                 _______________________________
24
                                                  Honorable Judge of the District Court
                                                     Joseph C. Spero, Chief Magistrate Judge
25

26

27

28




                                        Order to Dismiss - 1
